DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 10, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 11, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Knudson et al. (US 6536041), Oates, III (US 20170006074, hereinafter “Oates”), and Lieberman et al. (US 2008/0096663).

Regarding claim 1, Knudson teaches a data display method, implemented by a terminal, comprising:
receiving a first target operation instruction on a client during a process of playing a video of a game on the client (Col. 6, lines 44-67, “The client may be user television equipment (e.g., set-top boxes).” Col. 9, line 39 to col. 10, line 5, “If the user presses an information or ‘info’ remote control button, the program guide displays additional information such as status information associated with the selected program at step 111. For example, if the selected program is a sports event, the program guide may display information on injuries in the event, game statistics, key plays, etc.”);
obtaining process data of a target type in response to the first target operation instruction (Col. 7, lines 9-27, “Real-time data from a source of real-
the process data indicating game information corresponding to a current moment of the video of the game, the current moment indicating a current watching progress of the client (Col. 6, lines 19-25, “The real-time data transmitted to television distribution facility 26 may include current sports scores for games in progress, real-time game statistics, game delay information, game availability information (i.e., information on whether a given game is blocked out or not), real-time stock quotes or other financial information, real-time news, current weather information, or any other suitable real-time data.”), and
the game information being time-sensitive (Col. 6, lines 19-25, “The real-time data transmitted to television distribution facility 26 may include current sports scores for games in progress, real-time game statistics, game delay information, game availability information (i.e., information on whether a given game is blocked out or not), real-time stock quotes or other financial information, 
displaying a first target interface on the client, the first target interface displaying the process data of the target type (Col. 9, lines 16-25; Col. 16, lines 6-17; Col. 9, line 39 to col. 10, line 5, “If the user presses an information or ‘info’ remote control button, the program guide displays additional information such as status information associated with the selected program at step 111. For example, if the selected program is a sports event, the program guide may display information on injuries in the event, game statistics, key plays, etc.” Col. 14, lines 1-13, “in the controllable ticker 186 shown in the top screen 188 of FIG. 13, the program guide has displayed status information item 196 (the game title, current score, and current inning, of the Phillies at Pirates game). Status information items for sports-related categories such as status information item 196 contain real-time data such as current score information and game status information.”).Knudson not teach wherein the first target interface includes a virtual game map, and the process data of the target type displaying on the virtual game map includes activity locations of a game character corresponding to the current moment, and displaying the first target interface comprises: in response to detecting that a battle position function being triggered on the first target interface, extracting, from entire game event data according to the current moment of the video of the game, process data of a battle position type corresponding to a kill/death event closest to the current moment, converting the process data of the battle position type into battle position information of gaming 

Oates teaches:
an interface including a virtual game map ([0192], [0194], [0200], Figs. 6A-6B), and
displaying on the virtual game map activity locations of a game character corresponding to a current moment ([0192], “as shown in FIG. 6A, name tags (shown as A, B, C, D, and E in FIG. 6A) may be added to characters in the video stream so that spectators may identify the players in the game. As another example, objects or characters of interest may be identified from the game metadata and/or broadcast metadata, and those objects or characters may be visually indicated using overlay content in the video stream.” [0194], [0200], “In some embodiments, a world map 696 or portion of a map of the game world may be displayed on UI 652. In some embodiments, the locations of players, teams, areas, events, regions, or locations may be marked or highlighted or otherwise visually indicated on the map 696.” Figs. 6A-6B), and
displaying the interface comprises:
in response to detecting that a battle position function being triggered on the first target interface,
extracting, from entire game event data according to the current moment of the video of the game, process data of a battle position type corresponding to a kill/death event closest to the 

In view of Oates’ teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein the first target interface includes a virtual game map, and the process data of the target type displaying on the virtual game map includes activity locations of a game character corresponding to the current moment, and displaying the first target interface comprises: 
The combination teaches the limitations specified above; however, the combination does not expressly teach converting the process data of the battle position type into battle position information of gaming parties on an interactive kill/death map; and displaying the interactive kill/death map on the first target interface.
Lieberman teaches converting data of into battle position information of gaming parties on an interactive kill/death map, and displaying the interactive kill/death map on an interface ([0106], “database server 611 may store and index information by map. A user, via web server 609, may request a composite view of a map, e.g., Ascension, for some pre- or user-defined set of players. The database server 611 may then obtain all kill information (kills and deaths) for the selected players and map, and place the kill locations on a background composite image (e.g., the default overview overhead image), and serve the composite image to the web server 609 for display to the user. For example, a user might request a composite image based on all players who have ever played a particular map, thus obtaining a composite image providing overall strategic analysis for the map based on general user trends. The user can thus learn how best to play the map when playing against a random assortment of other gamers.”).


Regarding claim 9, the combination further teaches:
wherein displaying the first target interface on the client comprises:
adding, by the client on the terminal, the process data of the target type to a target template, wherein the target template is used for rendering the process data of the target type; and displaying, by the terminal, the first target interface that is obtained by rendering the process data of the target type by using the target template (Knudson: Col. 9, lines 16-25; Col. 16, lines 6-17; Col. 9, line 39 to col. 10, line 5, “If the user presses an information or ‘info’ remote control button, the program guide displays additional information such as status information associated with the selected program at step 111. For example, if the selected program is a sports event, the program guide may display information on injuries in the event, game statistics, key plays, etc.” Col. 14, lines 1-13, “in the controllable ticker 186 shown in the top screen 188 of FIG. 13, the program guide has displayed status information item 196 (the game title, current score, and current inning, of the Phillies at Pirates game). Status information items for 

Regarding claim 11, Knudson teaches an electronic device, comprising a memory and a processor, the memory storing a computer program (Col. 5, lines 26-48; Col. 7, lines 1-8 and 29-35; Fig. 1). The rejection of claim 1 is similarly applied to the remaining limitations of claim 11.

Regarding claims 4 and 14, the combination further teaches:
wherein the video of the game is a live streaming video (Knudson: Col. 11, lines 59-66, “As shown in FIG. 9, each key generator 156 may receive information on a live event's start date 158, start time 160, category of event 162 (e.g., major league baseball, hockey, National Football League football, etc.), identifier for event within category 164 (e.g., an indicator for the home team), or any other suitable factors. Each key generator 156 takes these inputs and uses a suitable algorithm to generate a key 166 that uniquely identifies the live event.”);
before receiving the first target operation instruction on the client, the method further comprises:
displaying, by the terminal, indication information corresponding to each of a plurality of types on the client (Knudson: Col. 13, lines 55-67, “Controllable ticker 186 may contain a selectable category 192 such as major league baseball, National Football League (NFL) football, National 
wherein the indication information is associated with process data of one of the plurality of types (Knudson: Col. 14, lines 1-13, “Each category 192 has a number of associated items of status information. For example, in the controllable ticker 186 shown in the top screen 188 of FIG. 13, the program guide has displayed status information item 196 (the game title, current score, and current inning, of the Phillies at Pirates game). Status information items for sports-related categories such as status information item 196 contain real-time data such as current score information and game status information. Status information items for other types of categories contain other suitable types of real-time data.”); and
the first target operation instruction is generated by using indication information corresponding to the target type (Knudson: Col. 14, lines 1-13, “in the controllable ticker 186 shown in the top screen 188 of FIG. 13, the program guide has displayed status information item 196 (the game title, current score, and current inning, of the Phillies at Pirates game). Status information items for sports-related categories such as status information item 196 contain real-time data such as current score information and game status information.”).
.

Claims 2-3, 6-7, 12-13, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Knudson, Oates, Lieberman, and Howcroft (US 2010/0125884).

Regarding claims 2 and 12, the combination further teaches:
wherein the video of the game is a live streaming video (Knudson: Col. 11, lines 59-66, “As shown in FIG. 9, each key generator 156 may receive information on a live event's start date 158, start time 160, category of event 162 (e.g., major league baseball, hockey, National Football League football, etc.), identifier for event within category 164 (e.g., an indicator for the home team), or any other suitable factors. Each key generator 156 takes these inputs and uses a suitable algorithm to generate a key 166 that uniquely identifies the live event.”).However, Knudson does not expressly teach that obtaining, by the terminal, the process data of the target type comprises: transmitting, by the terminal, a first request to a first server according to the first target operation instruction, wherein the first request is used for requesting the process data of the target type from the first server; and receiving, by the client on the terminal, the process data of the target type transmitted by the first server in response to the first request.

In view of Howcroft’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that obtaining, by the terminal, the process data of the target type comprises: transmitting, by the terminal, a first request to a first server according to the first target operation instruction, wherein the first request is used for requesting the process data of the target type from the first server; and receiving, by the client on the terminal, the process data of the target type transmitted by the first server in response to the first request. By obtaining data based on a user request, the modification would serve to reduce storage requirements at client devices, and additionally would reduce unnecessary bandwidth usage of the overall system.



Regarding claims 6 and 16, the combination further teaches:
before receiving the first target operation instruction (Knudson: Col. 8, lines 58-63, “Real-time data such as the sports scores for current sporting events may be obtained directly from a real-time data feed from real-time data sources 30. The data feed may be buffered if necessary, for example, by storing data from the real-time data sources 30 in database 53 or database 57.”), the method further comprises:
receiving, by the client on the terminal, the process data of the current game round transmitted by the first server (Knudson: Col. 6, lines 19-25, “The real-time data transmitted to television distribution facility 26 may include current sports scores for games in progress, real-time game statistics, game delay information, game availability information (i.e., information on whether a given game is blocked out or not), real-time 
obtaining, by the terminal, the process data of the target type comprises:
obtaining, by the terminal, a play progress of the video of the game at the current moment (Knudson: Col. 9, lines 16-25; Col. 16, lines 6-17; Col. 9, line 39 to col. 10, line 5, “If the user presses an information or ‘info’ remote control button, the program guide displays additional information such as status information associated with the selected program at step 111. For example, if the selected program is a sports event, the program guide may display information on injuries in the event, game statistics, key plays, etc.” Col. 14, lines 1-13, “in the controllable ticker 186 shown in the top screen 188 of FIG. 13, the program guide has displayed status information item 196 (the game title, current score, and current inning, of the Phillies at Pirates game). Status information items for sports-related categories such as status information item 196 contain real-time data such as current score information and game status information.”); and
selecting, by the terminal, the process data of the target type corresponding to a target range of the play progress from the process data of a current game round (Knudson: Col. 9, lines 16-25; Col. 16, lines 6-17; Col. 9, line 39 to col. 10, line 5, “If the user presses an information or ‘info’ remote control button, the program 
However, the combination does not expressly teach wherein the video of the game is an on-demand video. Knudson also does not expressly teach transmitting, by the terminal, a page parameter of a target page to a first server during the process of playing the video of the game, wherein the page parameter of the target page is used for obtaining process data of a current game round in the game.
Howcroft provides a teaching:
wherein video is an on-demand video ([0017], “In a particular illustrative embodiment, the set-top box (STB) 102 receives a selection of a particular video offering (also a particular VOD offering herein) to be displayed, where the selection is initiated by a subscriber.”);
transmitting, by a terminal, a page parameter of a target page to a first server during the process of playing the video, wherein the page parameter of 
In view of Howcroft’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the video of the game is an on-demand video, and to include transmitting, by the terminal, a page parameter of a target page to a first server during the process of playing the video of the game, wherein the page parameter of the target page is used for obtaining process data of a current game round in the game. By obtaining data based on a user request via a page parameter, the modification would serve to reduce storage requirements at client devices, and additionally would reduce unnecessary bandwidth usage of the overall system. Moreover, the modification to provide on-demand video would allow users to view content at their convenience.

.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Knudson, Oates, Lieberman, and Niebres et al. (US 2016/0261915).

Regarding claims 5 and 15, Knudson teaches wherein before receiving the first target operation instruction, the method further comprises:
wherein the indication information is associated with process data of one of the plurality of types (Col. 14, lines 1-13, “in the controllable ticker 186 shown in the top screen 188 of FIG. 13, the program guide has displayed status information item 196 (the game title, current score, and current inning, of the Phillies at Pirates game). Status information items for sports-related categories such as status information item 196 contain real-time data such as current score information and game status information.”).
However, Knudson does not expressly teach hiding, by the terminal, indication information corresponding to each of a plurality of types on the client in response to the video of the game that being not currently live.

In view of Niebres’ teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Knudson to include hiding, by the terminal, indication information corresponding to each of a plurality of types on the client in response to the video of the game that being not currently live. The modification would enable users to avoid “spoilers” with respect to game events and/or outcomes (see Niebres: [0002], [0024]).

Claims 8, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Knudson, Oates, Lieberman, and Ferman et al. (US 2004/0197088).

Regarding claims 8 and 18, the combination teaches the limitations specified in claim 1; however, the combination does not expressly teach wherein the video of the 
Ferman teaches:
wherein video of a game is an on-demand video ([0088], “offered by the service provider as part of a VOD service.”); and
before receiving a first target operation instruction, a method comprising:
presenting, by a client on a terminal, game information of a target type on a play progress bar of the video of the game, wherein a location at which the information of the target type is presented on the play progress bar indicates a time corresponding to data of the target type ([0032], “Referring to FIG. 1, the system may present the video content to the user in one or more windows 20 and may present a corresponding time line 30, which may be referred to generally as temporal information, representative of the entire video or a portion thereof with the identified play segments 32 or otherwise identified thereon. The segments 32 may relate to any particular type of content, such as for example, interesting events, highlights, plays, key frames, events, and themes. It is likewise to be understood that the segments of video described herein may be based upon any segment of the video, and not limited to ‘plays’. A graphical indicator 35 illustrates where in the time line 30 corresponds with the 
In view of Ferman’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knudson wherein the video of the game is an on-demand video; and before receiving the first target operation instruction, the method further comprises: presenting, by the client on the terminal, game information of the target type on a play progress bar of the video of the game, wherein a location at which the information of the target type is presented on the play progress bar indicates a time corresponding to the process data of the target type. The modification would facilitate identification of portions of content that may be of interest to a user. The modification would thereby improve the overall user experience.


Ferman teaches:
after displaying the first target interface on the client ([0032], “Referring to FIG. 1, the system may present the video content to the user in one or more windows 20 and may present a corresponding time line 30, which may be referred to generally as temporal information, representative of the entire video or a portion thereof with the identified play segments 32 or otherwise identified thereon. The segments 32 may relate to any particular type of content, such as for example, interesting events, highlights, plays, key frames, events, and themes., a method comprising:
receiving, by a terminal, a second target operation instruction in a first target interface, wherein the second target operation instruction is used for instructing to display subprocess data of process data of a target type; obtaining, by the terminal, the subprocess data of the process data of the target type in response to the second target operation instruction; 
In view of Ferman’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knudson wherein after displaying the first target interface on the client, the method further .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Knudson, Oates, Lieberman, and Kern et al. (US 2014/0031121).

Regarding claim 21, the combination further teaches wherein displaying the first target interface comprises:
in response to detecting that a hotspot function being triggered on the first target interface, displaying a hotspot visualization map including a plurality of hotspots (Oates: [0370], “the spectating system provider may use heat maps as illustrated in FIG. 30 to evaluate layout and content of spectating interfaces.” Fig. 30),
a color state of each hotspot indicating a time length at a corresponding location (Oates: [0370], [0386], “A heat map is overlaid on the spectating interface 3002 that shows spectator activity relative to the interface 3002 as 
The combination teaches the limitations specified above; however, the combination does not expressly teach that the color state of each hotspot indicates a time length that the game character has stopped at the corresponding location until the current moment of the video of the game.
Kern teaches a heatmap indicating a time length of a game character at a corresponding location ([0023], “Broadcast mode may allow wide access to the game server's database of logs including:…3) heat maps (maps graphing data such as where players die, paths they travel, etc.); and 4) other historical performance data for players both individually and in the aggregate.” [0058], “The map overlay may include a heat map graphically illustrating the game data and/or the game player data.”).
In view of Kern’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the color state of each hotspot indicates a time length that the game character .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lang (US 2018/0133599) discloses a heatmap comprising a graphic representation of data, such as the number of kills or kills per engagement, where the individual values of the data 1) are represented by pixels having differing colors, luminance, hue, brightness, and/or contrast and 2) are positionally mapped based on where one or more of those parameters were achieved in the game, thereby presenting a geographical distribution of those individual values across a graphical user interface.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426